Citation Nr: 0427528	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  He served in Vietnam from September 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Des Moines, Iowa.  The RO denied entitlement to an evaluation 
in excess of 30 percent for PTSD.

A personal hearing before the Decision Review Officer of the 
RO was held in March 2003.  A personal hearing before the 
undersigned Veterans Law Judge was conducted by 
videoconference in April 2004.  Transcripts of the hearings 
are on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In this case, the record shows that by means of a November 
2003 letter, the RO provided the veteran with notice 
concerning evidence that could substantiate his claim of 
entitlement to an increased rating for PTSD.  This notice 
complied with the requirements of the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The record in this case also shows that in the statement of 
the case it provided in October 2003, the RO reviewed the 
statutory and regulatory provisions relevant to the issue of 
entitlement to an increased rating for PTSD and the law 
describing VA's duties under the VCAA.  

The Board finds that the claim must be remanded for 
completion of additional development of evidence.  The 
actions requested in this remand are required by the VCAA.

It appears to the Board that treatment records pertinent to 
the evaluation of the veteran's PTSD may be outstanding.  
Submitted in support of the claim in March 2003 was a 
February 2003 statement from the Vet Center in Des Moines, 
Iowa concluding that his PTSD made the veteran incapable of 
serving on a jury and noting that he was currently receiving 
outpatient treatment there.  

The report concerning a VA PTSD examination that was 
performed in November 2002 shows the veteran said during the 
examination that he was receiving treatment at this Vet 
Center and refers to certain details of that treatment as 
described by the veteran, but notes that the Vet Center 
records themselves were "not found" by the examiner.  Vet 
Center records are not on file, however, and there is no 
indication that the RO attempted to obtain them.  

Review of the claims file discloses that in August 2000, the 
veteran executed a release of August and September 2000 Vet 
Center treatment records on VA Form 21-4142 in conjunction 
with his then-pending claim of entitlement to service 
connection for PTSD.  

Because Vet Center treatment records are not now on file, the 
claim is being remanded so that this evidence may be secured.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  On remand, 
the VBA AMC also should obtain current treatment records from 
the VA medical facility in Des Moines, Iowa that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  The claims file now contains treatment 
records from this facility dated through October 2003.  A 
statement submitted in October 2002 by his representative 
indicates that the veteran has been receiving all of his VA 
medical treatment for PTSD at the Des Moines, Iowa facility.

At the at the April 2004 personal hearing before the 
undersigned and the March 2003 personal hearing before the 
Decision Review Officer of the RO, the veteran testified that 
he was working as a bartender.  He testified at the April 
2004 personal hearing that he had been working as a bartender 
since 1999, and was currently holding a regular job tending 
bar at a VFW establishment for 40 hours each week.  

A VA outpatient treatment record dated in February 2002 notes 
that the veteran said at that time that he was working three 
days each week as a bartender.  On remand, the VBA AMC should 
determine if there are employment records outstanding that 
could be relevant to the claim and should make efforts to 
obtain any such evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1).  

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When records needed to decide a claim for VA 
benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  




When such records are not in the custody of a federal 
department or agency, reasonable efforts to obtain them 
generally will consist of an initial request and, if the 
records are not received, at least one follow-up request, but 
a follow-up request is not required if a response to the 
initial request indicates that the records being sought do 
not exist or that a follow-up request would be futile.  
However, if VA receives information showing that subsequent 
request to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

Under the VCAA, VA must provide the claimant with an 
appropriate notice if it is unable to obtain any records.  
38 C.F.R. § 3.159(e).  The notice must (i) identify the 
records VA was unable to obtain; (ii) explain the efforts VA 
made to obtain the records; (iii) describe any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  Id.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The VA examination of November 2002 was provided in 
conjunction with the veteran's claim of entitlement to an 
increased rating for PTSD.  If additional medical or 
employment records are obtained on remand that are relevant 
to the claim, a supplemental examination must be provided.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA's duty 
is to afford the claimant a thorough and contemporaneous 
medical examination, one that is fully informed and takes 
into account the records of prior examination and treatment).  

If no additional medical or employment records are obtained 
on remand, a supplemental examination nevertheless is needed 
in order to clarify whether any of the symptoms of 
psychiatric illness currently exhibited by the veteran should 
be attributed to his drinking alcohol and not at all to his 
PTSD.  

In the November 2002 VA PTSD examination report, the 
examiner, noting that he also performed the previous VA PTSD 
examination which took place in September 2000, concluded 
that the veteran had some symptoms of psychiatric illness 
that he had not exhibited during the previous examination, 
but attributed those symptoms to a "progression of the 
[veteran's] alcohol dependency."  

However, the examiner did not explain whether the alcohol 
dependency that he ascribed to the veteran could itself be a 
symptom, or outgrowth, of his PTSD.  The Board notes that no 
formal diagnosis of alcoholism is stated in the medical 
records and evaluation reports currently on file, although 
"[a]lcohol dependency" and PTSD are named as the Axis I 
diagnoses in the November 2002 examination report and 
"[a]lcohol abuse" and PTSD are named as the Axis I 
diagnoses in the September 2000 examination report.  The 
question raised by these examination reports is whether the 
veteran has certain symptoms of psychiatric illness that flow 
from an addiction to alcohol or the abuse of alcohol that is 
independent of his PTSD.  

If the conclusion is in the negative, the PTSD disability 
rating must take account of all symptoms.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003) 
(when it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, VA regulations dictate that such signs and 
symptoms be attributed to the service-connected condition).  

Because the VA examination report of November 2002 does not 
contain findings sufficient for VA adjudicators to resolve 
this question, a supplemental VA examination must be 
performed on remand.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VBA AMC should ask the veteran to 
identify all VA medical treatment or 
examination, and all private medical 
treatment or examination, that he has had 
for his psychiatric condition (including 
any concerning alcohol abuse or 
dependency) from October 2002 to the 
present and all employment records 
concerning him that are dated from 1999 
to the present.

A copy of the letter should be sent to 
the appellant's representative.  The 
appellant and his representative should 
be allowed appropriate time in which to 
respond.

4.  After securing any needed releases 
from the appellant, the VBA AMC should 
make efforts to secure all records to 
which he or his representative refers in 
response to the notice requested in 
Paragraph 3.  

Regardless of whether the appellant or 
his representative responds to the notice 
requested in Paragraph 3, the VBA AMC, 
after securing all needed releases, 
should ensure that treatment records from 
the Des Moines, Iowa VA medical facility 
concerning the appellant's psychiatric 
condition (including any concerning 
alcohol abuse or dependency) that are 
dated from October 2003 to the present, 
all Vet Center records concerning him, 
and all VFW employment records concerning 
him are obtained and associated with the 
claims file.  

The VBA AMC should document in the claims 
file the actions that were taken to 
secure these records and should provide 
appropriate notice to the appellant and 
his representative regarding records that 
could not be obtained.

5.  The VBA AMC should schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the current nature and 
extent of severity of his PTSD.  The 
examination should be performed by a VA 
psychiatrist or, if necessary, a private 
psychiatrist available on a contract or 
fee basis.

The claims file, copies of 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2003), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

The examiner should identify all of the 
appellant's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If alcoholism and/or other 
psychiatric disorders are found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If alcoholism and/or other psychiatric 
disorders are found on examination, in 
addition to PTSD, the examiner should 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to PTSD, and if not so related, 
whether the appellant's PTSD has any 
effect on the severity of any other 
psychiatric disorder.  Likewise, if 
behavior by the appellant consisting of 
abuse of alcohol that does not signify 
underlying alcoholism is identified on 
examination, the examiner should offer an 
opinion as to whether any such behavior 
is causally or etiologically related to 
PTSD, and if not so related, whether the 
appellant's PTSD has any effect on the 
frequency or degree of the alcohol abuse.  

Any necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the appellant's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the 
appellant's occupational and social 
impairment.  If the historical diagnosis 
of PTSD is changed following evaluation, 
the examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD has rendered the 
appellant unemployable.

A complete rationale for all opinions and 
conclusions should be stated in the 
examination report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
a rating for PTSD exceeding 30 percent.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
an increased rating for PTSD and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


